Citation Nr: 0947397	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran had "service in the Republic of Vietnam."  
His actual in-service exposure to herbicides is, therefore, 
presumed.  

2.  Sleep apnea was not shown in service or until many years 
thereafter and is not associated in any way with the 
Veteran's active duty (including his presumed in-service 
exposure to herbicides) or a service-connected disability.  

3.  Narcolepsy was not shown in service or until many years 
thereafter and is not associated in any way with the 
Veteran's active duty (including his presumed in-service 
exposure to herbicides) or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service and is not proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.313 (2009).  

2.  Narcolepsy was not incurred in or aggravated by active 
service; may not be presumed to have been so incurred; and is 
not proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a March 2005 letter, issued prior to the 
decision on appeal, notified the Veteran of the criteria for 
his service connection claims.  This document also informed 
him that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, a June 2008 letter notified the Veteran of the 
type of evidence necessary to establish a rating and an 
effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  
Although this correspondence was issued after the initial 
denial of the Veteran's service connection claims in 
September 2005, the timing defect was cured by the RO's 
subsequent re-adjudication of these issues and issuance of a 
supplemental statement of the case in March 2009.  Pelegrini 
II.  See also Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including service and post-service 
treatment records.  Also, the Veteran testified at a hearing 
conducted before a decision review officer at the RO, and a 
copy of the transcript of that hearing has been associated 
with the record.  

The Board acknowledges that, despite the Veteran's conceded 
in-service exposure to herbicides, he has not been accorded a 
VA examination relevant to his service connection claims.  
Importantly, however, as the Board will explain in the 
following decision, service treatment records reveal no 
symptoms in service and available medical records do not 
provide diagnoses of sleep apnea until April 2005 (almost 
37 years after the Veteran's separation from service) or of 
narcolepsy until September 1985 (almost 17 years after his 
discharge from active duty).  Further, the file contains no 
competent and credible evidence of an association between 
these now-diagnosed disorders and the Veteran's active duty 
(including his presumed in-service exposure to herbicides) or 
a service-connected disability.  Thus, a remand to accord the 
Veteran an opportunity to undergo a VA examination to 
determine the nature, extent, and etiology of his sleep apnea 
and narcolepsy is not warranted.  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his service connection 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between him 
and VA in obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument, 
lay evidence, and medical evidence as well as testifying at a 
hearing.  Therefore, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  [Indeed, several days after receipt of the most recent 
supplemental statement of the case in March 2009, the Veteran 
specifically stated that he had no additional information or 
evidence to submit and asked that his appeal be forwarded to 
the Board "without further delay."  He waived the 30 day 
response time.]  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's service 
connection claims on the merits.  See Conway, 353 F.3d at 
1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to these claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system become manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
a disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.    

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2009).  

Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of 
Vietnam contemplates actual presence on the landmass of the 
country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).  

Further, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2009); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

In the present appeal, the Veteran contends that, while 
stationed in Okinawa, he flew on airplanes to the Republic of 
Vietnam.  He maintains that his military responsibilities as 
an airplane mechanic required him to move cargo, wounded 
soldiers, and body bags onto and off of the airplanes from 
"point to point" in Vietnam as needed.  Alternatively, he 
maintains that his sleep apnea and narcolepsy are the result 
of his white matter disease.    

Available service personnel records confirm the Veteran's 
active duty in Okinawa from May 1967 to November 1968.  
During that time, his military responsibilities were 
characterized as an aircraft "turboprop" mechanic.  A 
travel voucher indicates that, in June 1968, his itinerary 
included multiple air bases in the Republic of Vietnam.  
Further, although specific names could not be determined, the 
United States Air Force Historical Research Agency (AFHRA) 
noted in July 2008 that some personnel from the 374th 
Tactical Airlift Wing (the parent organization of the 
Veteran's 21st Tactical Airlift Squadron) assisted the 
detachment 2, 834th Air Division in the Cam Ranh Bay Shuttle.  
The AFHRA explained that the Cam Ranh Bay Shuttle "flew all 
over Vietnam moving supplies and people from one base to 
another."  

Of particular significance to the Board in this matter is the 
fact that documents confirm that, in June 1968, the Veteran's 
military responsibilities included flying to, and landing at, 
multiple air bases in the Republic of Vietnam.  In addition, 
in a December 2008 decision, the RO determined that evidence 
of record supported the Veteran's in-service stressors that 
his military responsibilities as an airplane mechanic 
necessitated his "shuttling to various locations throughout 
Vietnam," including at Ban Me Thuot Airfield between August 
and September 1968.  Indeed, in subsequently granting service 
connection for posttraumatic stress disorder, the RO 
referenced the Veteran's "confirmed military stressors of 
body transportation in shuttle runs, rocket attacks on base 
at Ban Me Thuot, and night flights on Flare missions."  

Based on this evidentiary posture, the Board concludes that 
evidence of record supports the finding that the Veteran's 
service in Okinawa involved travel to the landmass of 
Vietnam.  The Veteran's in-service exposure to herbicides, to 
include Agent Orange, is, therefore, conceded.  

Unfortunately, and for the reasons set forth below, the Board 
finds that, despite the Veteran's presumed exposure to 
herbicides during his active duty, service connection for 
sleep apnea and narcolepsy, as secondary to in-service 
exposure to herbicides, is not warranted.  In this regard, 
the Board acknowledges that neither sleep apnea, nor 
narcolepsy, are disabilities presumed to be related to 
herbicide exposure.  38 C.F.R. § 3.307, 3.309(e).  In any 
event, however, a veteran is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Of particular significance to the Board in this matter is the 
fact that there is no evidence that the Veteran's sleep apnea 
and narcolepsy manifested themselves during service or indeed 
until years thereafter.  Service treatment records are 
negative for complaints of, treatment for, or findings of 
either of these disorders.  In fact, no pertinent complaints 
were made, and no relevant findings were shown, at the 
September 1968 separation examination.  

Furthermore, post-service medical records indicate that the 
Veteran was not diagnosed with sleep apnea until April 2005, 
almost 37 years after his discharge from active duty.  Also, 
in a February 2006 letter, a private physician noted that the 
Veteran had had "symptoms consistent with 
narcolepsy/cataplexy since about 1971."  The doctor did not 
explain how long he had treated the Veteran.  In any event, 
however, this same physician acknowledged in a September 2005 
letter that the Veteran was first diagnosed with narcolepsy 
in 1985.  [Indeed, the Board notes that private medical 
records dated in September 1985 confirm a diagnosis of 
narcolepsy.  Such records are dated almost 17 years after the 
Veteran's discharge from active duty.]  

As this discussion illustrates, the first diagnosis of sleep 
apnea is dated in April 2005, almost 37 years after the 
Veteran's discharge from service, and the first diagnosis of 
narcolepsy is dated in September 1985, almost 17 years after 
his discharge from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  See also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

The Board acknowledges the Veteran's contentions that his 
narcolepsy and sleep apnea are the result of Agent Orange 
exposure during service.  While the Veteran is competent to 
report symptoms, the matter of the etiology of these 
diagnosed disorders requires medical expertise to determine.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007).  Thus, as a lay person, the Veteran is not 
competent to offer an opinion on medical causation, and the 
Board may not accept his unsupported lay speculation with 
regard to this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 5 Vet. App. 211 (1993).  During his hearing, 
the Veteran noted that no physician has indicated that his 
conditions are linked to Agent Orange exposure.  Moreover, 
even the lay statement from his wife and the history provided 
to a physician, reflect a report of narcolepsy arising, at 
earliest, several years after his discharge from service.  

Of particular significance to the Board is the absence of any 
complaints of, treatment for, or findings of sleep apnea or 
narcolepsy in the service treatment records.  In fact, no 
mention of such symptomatology appears to have been made at 
the service separation examination.  Indeed, he denied 
epilepsy, amnesia, loss of memory, dizziness, fainting 
spells, periods of unconsciousness, and trouble sleeping.  
Such is highly probative that neither sleep apnea nor 
narcolepsy, were shown in service.  Additionally, 
post-service medical records do not provide a diagnosis of 
sleep apnea until April 2005 or a diagnosis of narcolepsy 
until September 1985, and the Veteran did not file a claim 
for service connection for these disorders until March 2005, 
almost 37 years after his discharge from active duty.  
Further, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed sleep apnea and narcolepsy and the 
Veteran's active duty (including his presumed in-service 
exposure to herbicides).  The Board finds the medical 
evidence of record to be more probative than the contentions 
as to onset and etiology of the claimed conditions rendered 
decades after service. 

Alternatively, the Veteran has maintained that his sleep 
apnea and narcolepsy are the result of his White Matter 
Disease.  Significantly, however, in a March 2009 rating 
action, the RO denied service connection for Ischemic White 
Matter Disease.  Several days later in the same month, the RO 
notified the Veteran of that determination.  The record 
before the Board does not reflect that he has initiated an 
appeal of that denial.  

Here, because service connection for ischemic white matter 
disease has been denied, this disorder cannot be used as the 
basis of grant of service connection for either sleep apnea 
or narcolepsy on a secondary basis.  See 38 C.F.R. § 3.310(a) 
(2009) & Allen v. Brown, 7 Vet. App. 439, 448 (1995) (service 
connection for a disability on a secondary basis requires 
evidence that the disability is proximately due to, or the 
result of, a service-connected disease or injury).  
Additionally, the claims folder contains no competent 
evidence, nor does the Veteran contend, that either his 
service-connected posttraumatic stress disorder or his 
service-connected bilateral hearing loss is in any way 
associated with his sleep apnea or narcolepsy.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for sleep 
apnea and narcolepsy-on direct bases, as a result of 
in-service exposure to herbicides, or as secondary to a 
service-connected disability.  The benefit-of-the-doubt rule 
does not apply, and these claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for sleep apnea is denied.  

Service connection for narcolepsy is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


